Citation Nr: 0901683	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-14 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C.

2.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the time 
period prior to August 8, 2007 and in excess of 50 percent 
for the time period from August 8, 2007.

3.  Entitlement to an initial compensable rating for a 
plantar wart, right foot for the time period prior to August 
16, 2007 and in excess of 10 percent for the time period from 
August 16, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from September 
1990 to May 1991, from October 2001 to October 2002, and from 
January 2003 to March 2004. He also had several period of 
active duty training (ADT) and inactive duty for training 
(INADT).

The appeal comes before the Board of Veterans' Appeals 
(Board) from -rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
March 2005 rating action awarded service connection for PTSD 
and assigned a noncompensable rating, effective March 5, 2004 
and deferred a decision regarding the veteran's right foot 
plantar wart.  An August 2005 rating decision awarded service 
connection for hepatitis C and a right foot plantar wart and 
assigned noncompensable ratings for both disabilities, 
effective March 5, 2004.  

In a decision review officer (DRO) rating decision dated in 
May 2006, the RO increased the initial rating for the 
veteran's service-connected PTSD to 30 percent, effective 
March 5, 2004.  In a November 2007 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
PTSD to a 50 percent rating, effective August 8, 2007 and 
increased the evaluation for the veteran's service-connected 
right foot plantar wart to a 10 percent rating, effective 
August 16, 2007.   However, the issues of entitlement to 
higher disability evaluations based upon an initial grant of 
service connection for PTSD and a right foot plantar wart 
disability remain before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hepatitis C disability is not manifested by fatigue, 
malaise, and anorexia; nor is it manifested by any 
incapacitating episodes having a total duration of at least 
one week with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

3.  Prior to August 8, 2007, PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, as well as objective medical 
findings of mild anxiety and limited insight and judgment, 
pressured speech, depressed mood, constricted affect, and 
symptoms that did not interfere with his ability to work or 
with his social functioning.

4.  From August 8, 2007, PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity, as well as objective medical findings of 
moderate short-term and mild long-term memory problems, 
moderate chronic depression, moderate sporadic anxiety, and 
impaired impulse control.

5.  Prior to August 16, 2007, a right foot plantar wart, 
measuring four centimeters square, was not manifested by any 
impairment of function or pain on examination.

6.  From August 16, 2007, a right foot plantar wart is 
manifested by tenderness to palpation with no impairment of 
function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code 
7354 (2008).
2.  For the time period prior to August 8, 2007, the criteria 
for an initial rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

3.  For the time period from August 8, 2007, the criteria for 
a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

4.  For the time period prior to August 16, 2007, the 
criteria for an initial compensable rating for a right foot 
plantar wart have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2008).

5.  For the time period from August 16, 2007, the criteria 
for a rating in excess of 10 percent for a right foot plantar 
wart have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for a right foot plantar wart and PTSD was 
received in April 2004.  In correspondence dated in July 2004 
and November 2004, the veteran was notified of the provisions 
of the VCAA as they pertain to the issues of service 
connection.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  In a March 2005 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned an 
initial noncompensable rating, effective March 5, 2004.  In 
an August 2005 rating decision, the RO awarded service 
connection for a right foot plantar wart and for hepatitis C, 
which was based on an April 2005 VA examination that 
diagnosed hepatitis C and noted an initial diagnosis during 
service in August 2003.  The RO assigned noncompensable 
ratings for both of these disabilities, effective March 5, 
2004, the day after the veteran's separation from active 
service.  In a May 2006 DRO rating decision, the RO increased 
the initial evaluation for his service-connected PTSD and 
assigned a 30 percent rating, effective March 5, 2004.  The 
veteran appealed the assignment of the initial evaluations of 
his service-connected hepatitis C, right foot plantar wart, 
and PTSD disabilities.  Thereafter, the claims were reviewed 
and a supplemental statement of the case was issued in 
November 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  

The claims for higher initial evaluations for hepatitis C, a 
right foot plantar wart, and PTSD disabilities are downstream 
issues from the grant of service connection.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  He has 
also been provided with contemporaneous VA examinations of 
the current state of his service-connected hepatitis C, right 
foot plantar wart, and PTSD disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  T 

Factual Background and Analysis

Hepatitis C

The veteran is assigned an initial noncompensable rating for 
his service-connected hepatitis C disability pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less 
than two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

A service treatment note dated in April 2003, indicated that 
the veteran was diagnosed with HCV (hepatitis C virus) 
approximately one year earlier.  The veteran reported no 
treatment, but described a history of alcohol abuse with 15 
months of sobriety status post detoxification.  He further 
noted a remote history of IVDA (intravenous drug abuse), 
several tattoos, and no body piercings or blood transfusions.  
The impression was positive hepatitis C virus antibodies with 
possible old infection versus chronic disease, and remote 
alcoholism, sober more than one year, no stigmata chronic 
liver disease.

In a post-service VA treatment note dated in December 2004, 
the veteran reported that he had a good appetite with no 
restrictions.  He denied any pain, nausea, vomiting, weight 
change, or fatigue.

In a VA general medical examination report dated in April 
2005, the veteran reported alcohol dependence until 2002.  On 
physical examination, he was noted to be well-developed and 
well-nourished.  The diagnosis included hepatitis C.

In a VA treatment note dated in April 2005, the veteran 
stated that he was not interested in treatment for hepatitis 
C because he was feeling okay.  In a VA nutritional 
assessment note dated in May 2005, he reported that his 
appetite was "alright", eating his meals only when he felt 
hungry.  He reported smoking two packs of cigarettes per day, 
and the dietitian opined that his poor dietary habits were 
related to his smoking.  He denied any nausea or vomiting.  
In a VA liver progress note dated in July 2006, the veteran 
denied any flu-like symptoms, fatigue, nausea or vomiting, 
abdominal pain, weight loss, or joint pain (arthralgia).  
Risk factors for hepatitis C were listed as snorted cocaine 
without sharing paraphernalia, tattoos in 2002, possibly 
shared razors while in combat, and service in Gulf War with 
blood exposure.  On physical examination, the veteran was 
noted to be well-nourished.  Following a physical examination 
and laboratory testing, the impression was listed as chronic 
hepatitis C virus genotype 1b.  In a VA liver progress note 
dated in January 2007, the veteran reported no complaints.  
After a discussion of a 2003 liver biopsy and treatment 
options, the veteran declined treatment.

In a VA liver, gall bladder, and pancreas examination report 
dated in August 2007, the veteran reported that his appetite 
was good, his weight was stable, and he denied any treatment 
for hepatitis C.  On physical examination, his abdomen was 
noted to be soft without distension, no hepatosplenomegaly 
was noted, and bowel sounds were active.  The diagnosis was 
chronic hepatitis C.

Based on the evidence of record, the Board finds that a 
compensable rating for the veteran's service-connected 
hepatitis C disability is not warranted.  At no time does the 
evidence of record show that the veteran has intermittent 
fatigue, malaise, and anorexia.  Nor does the evidence show 
that the veteran has suffered from any incapacitating 
episodes of at least one week with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia (joint pain), 
and right upper quadrant pain.  Rather, VA treatment records 
and VA examination reports dated from December 2004 to August 
2007 reflect that the veteran has consistently denied any of 
the above symptomatology.  Accordingly, the veteran's claim 
for an initial compensable rating for his service-connected 
hepatitis C disability must be denied.

The Board acknowledges the veteran and his representative's 
contentions that his hepatitis C is more severely disabling.  
However, the veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial compensable rating for the veteran's 
hepatitis C disability.  Therefore, entitlement to an 
increased rating for hepatitis C is not warranted.  The Board 
has considered staged ratings under Hart v. Mansfield, 21 
Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted for either time period.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

PTSD

In this case, the veteran was assigned a 30 percent rating 
prior to August 8, 2007 for his service-connected PTSD and is 
assigned a 50 percent rating from August 8, 2007 pursuant to 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2008).  The rating 
action dated in March 2005 conceded the veteran's in-service 
stressors because his service records verified that he served 
in Iraq from September 2003 to January 2004 in a designated 
imminent danger pay area.
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).
In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 

